DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-26 are pending. Claims 2, 4-8 and 12-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected subject matter. The withdrawn subject matter is patentably distinct from the elected subject matter as it differs in structure and element and would require separate search considerations. In addition, a reference which anticipates one group would not render obvious the other. Claim 1 is rejected. Claims 3 and 9-11 are objected. 
Information Disclosure Statements
	The information disclosure statements filed on January 23, 2018 and July 29, 2019 have been considered and signed copies of form 1449 are enclosed herewith.
Election/Restrictions
	Applicant’s election of the species methyl arachidonyl fluorophosphate (MAFP) in the response filed on March 11, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Upon further search and consideration, however, the election of species requirement has been withdrawn (i.e., the full scope of the subject matter of previously elected Group II, claims 1, 3 and 9-11, has been search and examined in its entirety). 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ding et al. (Oligonucleotides, Vol. 21, No. 2, 2011, 77-84).
Ding et al. discloses that the human abhydrolase domain containing 2 (ABHD2) is upregulated in HepG2.2.15 cells but downregulated by lamivudine, suggesting that ABHD2 can serve as a novel target for anti-HBV drug development (see abstract). Therefore, a method of modulating the level and/or activity of an ABHD2 polypeptide in a cell, comprising contacting the cell with an agent that modulates the level and/or activity of the ABHD2 polypeptide is anticipated by the reference. 
Claim Objections
Claims 3 and 9-11 are objected to for depending on a previous rejected claim. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232.  The examiner can normally be reached on Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.